On the 13th day of September, 1910, judgment was rendered against appellant in the district court of Pushmataha county for the offense of shooting at another with a gun with intent to injure, and he was duly sentenced to imprisonment in the penitentiary for a period of one year.
No brief has been filed in this court on the part of appellant, and no appearance has been made in his behalf. It is the duty of this court to decide questions properly presented, and not to brief cases. Where counsel do not appear to present the questions upon which they rely, either by brief or oral argument, this court will not do more than examine the record for fundamental errors. See Henson v. State, 5 Okla. Crim. 6,113 P. 224; Price v. State, 5 Okla. Crim. 147, 113 P. 1061; Mingle v.State, 5 Okla. Crim. 535, 115 P. 616. Upon an examination of the record in this case we find no such fundamental error, and the evidence overwhelmingly establishes the guilt of appellant.
The judgment of the lower court is therefore affirmed.
ARMSTRONG and DOYLE, JJ., concur. *Page 36